COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Frank


HEART CORPORATION AND
 MICHIGAN MUTUAL INSURANCE COMPANY
                                             MEMORANDUM OPINION*
v.   Record No. 0928-99-2                         PER CURIAM
                                              NOVEMBER 23, 1999
THOMAS MYERCHIN


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (S. Vernon Priddy III; Cecil H. Creasey, Jr.;
             Sands, Anderson, Marks & Miller, P.C., on
             brief), for appellants.

             (Mark G. Westerfield; Johnston & Westerfield,
             P.C., on brief), for appellee.


     Heart Corporation and its insurer (hereinafter referred to

as "employer") contend that the Workers' Compensation Commission

(commission) erred in awarding permanent partial disability

benefits to Thomas Myerchin (claimant) for a nineteen percent

disability rating to his right leg.     Employer argues that

claimant failed to prove a specific disability rating for his

right leg, where Dr. Young J. You's disability rating applied to

claimant's "lower extremities."     Upon reviewing the record and

the briefs of the parties, we conclude that this appeal is

without merit.     Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.       See James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     On December 15, 1997, Dr. You wrote as follows:

          Mr. Myerchin recently underwent isokinetic
          muscle testing. Review of the test shows he
          does have a mild deficit of strength of the
          involved knee compared to the opposite side.
          Because it has been more than a year since
          his initial injury, this muscle strength
          deficit has been considered rather
          permanent. He still has some anterior
          cruciate ligament laxity even though MRI
          shows it is not severed completely.

          With reasonable degree of medical certainty
          from his instability, it has resolved in 10%
          partial permanent impairment of the lower
          extremities and from his permanent muscle
          deficit, it has resulted in another 10%
          partial permanent impairment of the lower
          extremities.

          Combining these two impairments, it has
          resulted totally of 19% partial permanent
          impairment of the lower extremities.

(Emphasis added.)

     The commission concluded that "[w]hen read in light of

other medical evidence, we find that Dr. You's December 15,

1997, letter persuasively establishes a 19% permanent partial

functional loss of the claimant's right leg."      The commission

recognized that Dr. You used the plural "extremities" more than


                                 - 2 -
once in his December 15, 1997 letter.   However, the commission

inferred that he had some difficulty with the use of the English

language but that "[h]is testimony and reports clearly

demonstrate, however, that his permanent partial disability

rating is related solely to the claimant's compensable right

knee injury."

     Based upon the totality of Dr. You's December 15, 1997

letter, his medical records, and his deposition testimony, the

commission, as fact finder, was entitled to make such reasonable

inferences.   "Where reasonable inferences may be drawn from the

evidence in support of the commission's factual findings, they

will not be disturbed by this Court on appeal."    Hawks v.

Henrico County Sch. Bd., 7 Va. App. 398, 404, 374 S.E.2d 695,

698 (1988).   Accordingly, we will not disturb the commission's

factual findings on appeal.   See id.   Those findings amply

support the commission's conclusion that claimant proved a

nineteen percent permanent partial disability to his right leg.

     We note that Cafaro Constr. Co. v. Strother, 15 Va. App.

656, 426 S.E.2d 489 (1993), a case relied upon by employer, is

distinguishable on its facts from this case.   In Cafaro, unlike

this case, the claimant did not produce any evidence of a

specific disability rating.




                               - 3 -
For these reasons, we affirm the commission's decision.

                                                   Affirmed.




                         - 4 -